DETAILED ACTION
Summary and Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to Applicant’s reply filed 7/1/2022.
Claims 1, 4-6, and 8-11 are pending.
Claims 1, 4-6, and 8-11 are rejected under 35 U.S.C. 101.
Claims 1, 4-6, and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Iida et al. (US Patent Pub 2011/0321137) of record, in view of Sweeney et al. (US Patent Pub 2021/0192075)1 of record.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-6, and 8-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Determining whether claims are statutory under 35 U.S.C. 101 involves a two-step analysis.  Step 1 requires a determination of whether the claims are directed to the statutory categories of invention.  Step 2 requires a determination of whether the claims are directed to a judicial exception without significantly more.  Step 2 is divided into two prongs, with the first prong having a part 1 and part 2.  See MPEP 2106; See 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).
Pursuant to Step 1, claims 1 and 4 are directed to manufacture.  Claims 5, 6, and 8-11 are directed to the statutory category of a machine.  
Claims 1, 5, and 6
Pursuant to Step 2A, part 1, claims are analyzed to determine whether they are directed to an abstract idea.  Under the 2019 PEG, claims are deemed to be directed to an abstract idea if they fall within one of the enumerated categories of (a) mathematical concepts, (b) certain methods of organizing human activity, and (c) mental processes.  Here, claims 1, 5, and 6 are directed to an abstract idea categorized under managing personal behavior or relationships or interactions between people.   Claims 1, 5, and 6 recite a managing personal relationships and interactions between people because the claims are directed to managing how personal information of individuals are shared with one another.  See MPEP 2106.  For example, claim 1 recites limitations of deciding whether or not information that contains information that relates to a third party should be shared with a requesting party, asking the third party for permission, and performing an edit (i.e., deletion) if the third party refuses permission, of the content if the third party refuses, before sending the information to the requesting party.  These limitations are essentially steps of filtering data and following rules of privacy between individual relationships.
Pursuant to Step 2A, part 2, claims are analyzed to determine whether the recited abstract idea is integrated into a practical application.  While claims 1, 5, and 6 recite additional components in the form of processors and a non-transitory computer readable medium, devices, and agents, these components are recited at a high level of generality, which do not add meaningful limits on the recited abstract idea to integrate it into a practical application by providing an improvement to the functioning of a computer or technology, implementing the abstract idea with a particular machine or manufacture that is integral to the claim, effecting a transformation or reduction of a particular article to a different state or thing, nor applying the abstract idea in some meaningful way beyond linking its use to computer technology.  See 2019 PEG.  
Since claims 1, 5, and 6 are directed to an abstract idea categorized as managing relatinoships or interactions between people and do not integrate the judicial exception into a practical application, claims 1, 5, and 6 are directed to a judicial exception.
Pursuant to Step 2B, claims are analyzed to determine whether they recite significantly more than the abstract idea.  In other words, it is determined whether the claims provide an inventive concept.  In this case, claims 1, 5, and 6 do not recite limitations that amount to significantly more than the abstract idea.  The limitations are steps involving processes that are performed by people interacting with each other or through a managing party.  These limitations do not improve the functioning of a computer, improve the technology, apply the abstract idea to a particular machine, effect a transformation, nor provide meaningful limitations beyond linking the abstract idea to computer technology.  For at least these reasons, claims 1, 5, and 6 are nonstatutory because they are directed to a judicial exception without significantly more.
Claims 4 and 8-11
Pursuant to step 2A, part 1, claims 4 and 8-11 depends on one of claims 1 and 6 and therefore recites the same abstract idea.  Pursuant to step 2A, part 2, claims 4 and 8-11 recite the additional limitations of that merely describe different manners of interactions between people in order to obtain permission to share particular information by the third party.  These interactions include asking the third party by the target party or asking the third party by the requesting party.  Therefore, these additional limitations do not integrate the abstract idea into a practical application.  Pursuant to step 2B, the additional limitations do not amount to significantly more than the abstract idea because the limitations are not recited in a manner that provides improvements to the functioning of a computer or any other technology or technical field.
Claims 1, 4-6, and 8-11 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
To expedite a complete examination of the instant application, the claims rejected under 35 U.S.C. 101 (nonstatutory) above are further rejected as set forth below in anticipation of applicant amending these claims to overcome the rejection.
 
Note on Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6, and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Iida et al. (US Patent Pub 2011/0321137) (Iida) of record, in view of Sweeney et al. (US Patent Pub 2021/0192075) (Sweeney) of record.
In regards to claim 1, Iida discloses a non-transitory computer-readable recording medium having stored thereon a program for processing attribute information for causing a processor to execute a process that realizes a first agent corresponding to a first entity in a communication system in which a plurality of agents respectively manage attribute information of corresponding entities (Iida at Figs. 1, 16; para. 00362)2, the process comprising:
a.	deciding whether first attribute information that indicates an attribute of the first entity includes information relating to a third party when the first agent receives an attribute request from a second agent corresponding to a second entity (Iida at para. 0055)3;
b.	performing an inquiry with a third agent correspond to a third entity as to whether or not the information relating to the third party is permitted to be disclosed to the second entity, when the first attribute information includes the information relating to the third entity (Iida at paras. 0059, 0060, 0066, 0145, 0339-0340)4; wherein
c.	a storage in which policy information of the third entity is stored, one or more entities to which the information relating to the third entity is permitted to be disclosed being registered in the policy information (Iida at Fig. 1; paras. 0050-52)5,
d.	the third agent decides whether or not the second entity is registered in the policy information stored in the storage in response to the inquiry by the first agent (Iida at paras. 0074, 0197-198)6,
e.	the third agent transmits a response that indicates the information relating to the third entity is not permitted to be disclosed to the second entity to the first agent when the second entity is not registered in the policy information (Iida at paras. 0197-198)7, and 
f.	wherein the process further includes
i.	deleting the information relating to the third entity from the first attribute information when the response to the inquiry from the third agent does not permit the disclosure of the information relating to the third entity (Iida at paras. 0059, 0060, 0066, 0145, 0339-0340)8; and
ii.	transmitting the first attribute information from which the information relating to the third entity is deleted to the second agent (Iida at para. 0066)9.
Iida does not expressly disclose the third agent includes a storage in which policy information of the third entity is stored.  In other words, what is not disclosed is the policy information is stored locally on a user’s terminal device (i.e., agent).  
Sweeney discloses a system and method that includes the feature allowing users to control data sharing and access to their data for the purpose of providing security over private or personal information.  Sweeney at para. 0043.  Sweeney discloses users maintain a profile that controls sharing of data (i.e., policy information).  Sweeney at para. 0045.  Sweeney further discloses the profile including the sharing preferences are stored locally on the user’s device (i.e., third agent includes a storage in which policy information of the third entity is stored).  Sweeney at para. 0047.
Iida and Sweeney are analogous art because they are both directed to the same field of endeavor of secure sharing of personal information.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Iida by adding the feature of the third agent includes a storage in which policy information of the third entity is stored, as disclosed by Sweeney.
The motivation for doing so would have been to provide the ability for the system to be indifferent to the underlying system.  Sweeney at para. 0182.
In regards to claim 4, Iida in view of Sweeney discloses the non-transitory computer-readable recording medium according to claim 1, wherein the attribute request includes second attribute information that indicates an attribute of the second entity and policy information that indicates a disclosure range of the second attribute information (Iida at paras. 0098-99, 0108, 0113)10, wherein the first agent (a) edits the second attribute information based on the policy information (Iida at paras. 00139-140, 0149)11; and (b) transmits the edited second attribute information to the third agent in the inquiry.  Iida at paras. 0149

In regards to claim 5, Iida discloses an information processing device that provides a function of a first agent corresponding to a first entity in a communication system in which a plurality of agents respectively manage attribute information of corresponding entities (Iida at Figs. 1, 16)12, the information processing device comprising:
a.	a processor (Iida at paras. 0069-71); and
b.	a memory configured to store first attribute information that indicates an attribute of the first entity (Iida at paras. 0069-71)13,
c.	wherein the processor
i.	decides whether the first attribute information includes information relating to a third entity when the information processing device receives an attribute request from a second agent corresponding to a second entity (Iida at para. 0055)14;
ii.	performs an inquiry with a third agent corresponding to the third entity as to whether or not the information relating to the third entity is permitted to be disclosed to the second entity, when the first attribute information includes the information relating to the third entity (Iida at paras. 0059, 0060, 0066, 0145, 0339-0340)15; wherein
iii.	a storage in which policy information of the third entity is stored, one or more entities to which the information relating to the third entity is permitted to be disclosed being registered in the policy information (Iida at Fig. 1; paras. 0050-52)16,
iv.	the third agent decides whether or not the second entity is registered in the policy information stored in the storage in response to the inquiry by the first agent (Iida at paras. 0074, 0197-198)17,
v.	the third agent transmits a response that indicates the information relating to the third entity is not permitted to be disclosed by the second entity to the first agent when the second entity is not registered in the policy information (Iida at paras. 0197-198)18, and wherein the processor
vi.	deletes the information relating to the third entity from the first attribute information when the response to the inquiry from the third agent does not permit the disclosure of the information relating to the third entity (Iida at paras. 0059, 0060, 0066, 0145, 0339-0340)19; and
vii.	transmits the first attribute information from which the information relating to the third entity is deleted to the second agent.  Iida at para. 0066.20
Iida does not expressly disclose the third agent includes a storage in which policy information of the third entity is stored.  In other words, what is not disclosed is the policy information is stored locally on a user’s terminal device (i.e., agent).  
Sweeney discloses a system and method that includes the feature allowing users to control data sharing and access to their data for the purpose of providing security over private or personal information.  Sweeney at para. 0043.  Sweeney discloses users maintain a profile that controls sharing of data (i.e., policy information).  Sweeney at para. 0045.  Sweeney further discloses the profile including the sharing preferences are stored locally on the user’s device (i.e., third agent includes a storage in which policy information of the third entity is stored).  Sweeney at para. 0047.
Iida and Sweeney are analogous art because they are both directed to the same field of endeavor of secure sharing of personal information.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Iida by adding the feature of the third agent includes a storage in which policy information of the third entity is stored, as disclosed by Sweeney.
The motivation for doing so would have been to provide the ability for the system to be indifferent to the underlying system.  Sweeney at para. 0182.

In regards to claim 6, Iida discloses a communication system in which a plurality of agents respectively corresponding to a plurality of entities connect to a network (Iida at Figs. 1, 16)21, wherein
a.	a first agent corresponding to a first entity decides whether first attribute information that indicates an attribute of the first entity includes information relating to a third party when the first agent receives an attribute request from a second agent corresponding to a second entity (Iida at para. 0055)22,
b.	the first agent performs an inquiry with a third agent corresponding to the third entity as to whether or not the information relating to the third entity is permitted to be disclosed to the second entity when the first attribute information includes the information relating to the third party (Iida at paras. 0059, 0060, 0066, 0145, 0339-0340)23,
c.	a storage in which policy information of the third entity is stored, one or more entities to which the information relating to the third entity is permitted to be disclosed being registered in the policy information (Iida at Fig. 1; paras. 0050-52)24,
d.	the third agent decides whether or not the second entity is registered in the policy information stored in the storage in response to the inquiry by the first agent (Iida at paras. 0074, 0197-198)25,
e.	the third agent transmits a response that indicates the information relating to the third entity is not permitted to be disclosed to the second entity to the first agent when the second entity is not registered in the policy information (Iida at paras. 0197-198)26,
f.	the first agent deletes the information relating to the third entity from the first attribute information when the response to the inquiry from the third agent does not permit the disclosure of the information relating to the third entity (Iida at paras. 0059, 0060, 0066, 0145, 0339-0340)27, and
g.	the first agent transmits the first attribute information from which the information relating to the third entity is deleted to the second agent.  Iida at para. 0066.28
Iida does not expressly disclose the third agent includes a storage in which policy information of the third entity is stored.  In other words, what is not disclosed is the policy information is stored locally on a user’s terminal device (i.e., agent).  
Sweeney discloses a system and method that includes the feature allowing users to control data sharing and access to their data for the purpose of providing security over private or personal information.  Sweeney at para. 0043.  Sweeney discloses users maintain a profile that controls sharing of data (i.e., policy information).  Sweeney at para. 0045.  Sweeney further discloses the profile including the sharing preferences are stored locally on the user’s device (i.e., third agent includes a storage in which policy information of the third entity is stored).  Sweeney at para. 0047.
Iida and Sweeney are analogous art because they are both directed to the same field of endeavor of secure sharing of personal information.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Iida by adding the feature of the third agent includes a storage in which policy information of the third entity is stored, as disclosed by Sweeney.
The motivation for doing so would have been to provide the ability for the system to be indifferent to the underlying system.  Sweeney at para. 0182.

In regards to claim 8, Iida in view of Sweeney discloses the communication system to claim 6, wherein when the first attribute information received from the first agent includes the information relating to the third entity, the second agent requests, to the third entity, third attribute information that indicates an attribute of the third entity.  Iida at Fig. 10A; para. 0149.29
In regards to claim 9, Iida in view of Sweeney discloses the communication system to claim 6, wherein when disclosing the information relating to the third entity to the second entity, the third entity creates a signature of the third entity based on a content of the inquiry and transmits the signature to the first agent, and the first agent transmits the first attribute information and the signature to the second agent.  Sweeney at paras. 0114-15.30
In regards to claim 10, Iida in view of Sweeney discloses the communication system to claim 6, wherein when disclosing the information relating to the third entity to the second entity, the third entity transmits third attribute information that indicates an attribute of the third entity to the first agent; and the first agent transmits the first attribute information and the third attribute information to the second agent.  Iida at paras. 0059, 0060, 0066, 0145, 0339-0340.31
In regards to claim 11, Iida in view of Sweeney discloses the communication system according to claim 6, wherein each of the agents manages attribute information that indicates an attribute of a corresponding entity and policy information that indicates a range in which the attribute information is disclosed (Iida at Fig. 17A; para. 0260)32 ; and the policy information includes an allowable hop count that indicates an allowable forwarding range of the attribute information.  Iida at para. 0260.33

Response to Arguments
Rejection of Claims 1, 4-6, and 8-11 under 35 U.S.C 101
Applicant’s arguments in regards to the rejection of claims 1, 4-6, and 8-11 under 35 U.S.C. 101 have been fully considered but they are not persuasive.  Applicant simply alleges the claims, as amended, recite a specific idea and therefore do not fall under any of the categories of abstract ideas.  Remarks at 7-8.  Examiner respectfully disagrees.
The amendments to claims 1, 5, and 6 recite limitations generally directed to a third agent corresponding to a third entity, storing policy information of the third entity, and the third agent making determinations based on the stored policy and transmitting a response in accordance with the determination.  These limitations do not add additional elements that would remove the claimed invention from the category of managing personal behavior or relationships or interactions between people, integrate the abstract idea into a practical application, nor add limitations that would amount to significantly more than the abstract idea.  These additional limitations merely add policy information, which is now used for determining whether third party information should be shared.  It is unclear how or why Applicant believes the new amendments overcome the rejection set forth above.  Consequently, the rejection to claims 1, 4-6, and 8-11 under 35 U.S.C. 101 is maintained.

Rejection of claims 1, 4-6, 8, 10, and 11 under 35 U.S.C. 102(a)(1)
Applicant’s arguments in regards to the rejections to claims 1, 4-6, 8, 10, and 11 under 35 U.S.C. 102(a)(1), have been fully considered but they are not persuasive.  In regards to claim 6, Applicant alleges Iida fails to disclose the amended limitations because the functions disclosed are realized in the access control device and the access control device does not perform an inquiry with a device corresponding to the user of the personal information.  Remarks at 9.  On the contrary, Iida discloses inquiring the user of the personal information at their device.
Examiner is required to give claim limitations their broadest reasonable interpretation in light of the specification.  However, limitations from the specification are not read into the claims.  MPEP 2111.  In this case, Applicant argues Iida does not disclose “an inquiry with a third agent corresponding to the third entity as to whether or not the information relating to the third entity is permitted to be disclosed to the second entity.”  Remarks at 9.  The Examiner respectfully disagrees.  
Iida discloses the adjustment unit of the access control device sends a request (i.e., an inquiry) to the owner of the personal information (i.e., with a third agent corresponding to the third entity) related to the judgment to return a response indicating if permission is given (i.e., whether or not the information relating to the third entity is permitted to be disclosed) for the out of range user (i.e., second entity).  Iida at para. 0060.  As can also be seen at Fig. 22A, an email is sent to the user (i.e., performs an inquiry with a third agent corresponding to the third entity), which inquires whether the user (i.e., third entity) gives permission for the out of range user to view their content.  Iida at Fig. 22A; para. 0274.  For these reasons, contrary to Applicant’s allegations, Iida discloses an inquiry with a third agent corresponding to the third entity as to whether or not the information relating to the third entity is permitted to be disclosed to the second entity.
Applicant does not present additional arguments with respect to the remaining limitations of claim 6.  However, upon further consideration of the additional amendments, new grounds of rejection are set forth above as necessitated by Applicant’s amendments.  The new grounds of rejection rely on Sweeney, which was previously provided on the PTO-892 form mailed 4/1/2022.  Sweeney discloses a system and method that allows a user to control their sharing preferences and storing those preferences on the user’s device.    
Consequently, the rejection to claims 1, 4-6, 8, 10, and 11 under 35 U.S.C. 102(a)(1) is withdrawn and new grounds of rejection are set forth above.

Rejection of claim 9 under 35 U.S.C. 103
Applicant’s arguments in regards to the rejections to claim 9 under 35 U.S.C. 103 are moot in view of the new grounds of rejection set forth above necessitated by Applicant’s amendments.

Additional Prior Art
Additional relevant prior art are listed on the attached PTO-892 form.  These are:
Mohammaed et al. (US Patent Pub 2014/0025660) discloses a system and method for targeted ads and allows for personal information of a user to be shared.  Such sharing is configured by the user.
Ducott, III et al. (US Patent Pub 2014/0114972) discloses a system and method for sharing information between distributed computer systems using access control.
Jin (US Patent Pub 2014/0280152) discloses a system and method for creating a user profile that enables control of user information sharing.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Michael Le whose telephone number is 571-272-7970 and fax number is 571-273-7970.  The examiner can normally be reached Mon-Fri 9:30 AM – 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on via telephone at 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MICHAEL LE/Examiner, Art Unit 2163                                                                                                                                                                                                        


	
	/TONY MAHMOUDI/               Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                         


    
        
            
        
            
    

    
        1 Provided on the PTO-892 form mailed 4/1/2022.
        2 Terminals corresponding to users (i.e., agent corresponding to entity) in a communication system.
        3 Upon a request (i.e., request form a second agent…), the system detects whether personal information (i.e., attribute information) of another user on the system is included in the content (i.e., includes information relating to a third entity).
        4 The adjustment unit inquires whether the user (i.e., third entity) permits the requester (i.e., second entity) to receive content including them (i.e., permitted to be disclosed…).  
        5 The storage of the access control device stores access control information in a table (i.e., policy information). The access control table stores information relating to users who have access to a particular user’s (i.e., third entity’s) information.
        6 A user receives the inquiry and determines whether or not the out of range users at issue are permitted to access their information.  If not, the user (i.e., third entity) has the option of adding users to the policy (i.e., determines whether or not the second entity is registered in the policy information).
        7 The user’s (i.e., third agent of the third user) sends the response back to the access control device indicating the user’s determination to not permit access.
        8 If the user (i.e., third entity) does not wish for the requestor (i.e., second entity) to view their content, the related portion is deleted, blacked out, censored (i.e., deleted).
        9 The requested content (i.e., edited first attribute information) is transmitted to the requestor (i.e., second agent).
        10 A request includes the user ID of the requestor, which is used to determine whether the user has permission to view the content relating to other users.
        11 The requesting user (i.e., second entity) has their information edited to create a request for permission, which is sent to the party at issue (i.e., third entity).
        12 Terminals corresponding to users (i.e., agent corresponding to entity) in a communication system.
        13 A terminal (i.e., agent) comprises a processor and memory for storing content (i.e., attribute information).
        14 Upon a request (i.e., request form a second agent…), the system detects whether personal information (i.e., attribute information) of another user on the system is included in the content (i.e., includes information relating to a third entity).
        15 The adjustment unit inquires whether the user (i.e., third entity) permits the requester (i.e., second entity) to receive content including them (i.e., permitted to be disclosed…).  
        16 The storage of the access control device stores access control information in a table (i.e., policy information). The access control table stores information relating to users who have access to a particular user’s (i.e., third entity’s) information.
        17 A user receives the inquiry and determines whether or not the out of range users at issue are permitted to access their information.  If not, the user (i.e., third entity) has the option of adding users to the policy (i.e., determines whether or not the second entity is registered in the policy information).
        18 The user’s (i.e., third agent of the third user) sends the response back to the access control device indicating the user’s determination to not permit access.
        19 If the user (i.e., third entity) does not wish for the requestor (i.e., second entity) to view their content, the related portion is deleted, blacked out, censored (i.e., deleted).
        20 The requested content (i.e., edited first attribute information) is transmitted to the requestor (i.e., second agent).
        21 Terminals corresponding to users (i.e., agent corresponding to entity) in a communication system.
        22 Upon a request (i.e., request form a second agent…), the system detects whether personal information (i.e., attribute information) of another user on the system is included in the content (i.e., includes information relating to a third entity).
        23 The adjustment unit inquires whether the user (i.e., third entity) permits the requester (i.e., second entity) to receive content including them (i.e., permitted to be disclosed…).  
        24 The storage of the access control device stores access control information in a table (i.e., policy information). The access control table stores information relating to users who have access to a particular user’s (i.e., third entity’s) information.
        25 A user receives the inquiry and determines whether or not the out of range users at issue are permitted to access their information.  If not, the user (i.e., third entity) has the option of adding users to the policy (i.e., determines whether or not the second entity is registered in the policy information).
        26 The user’s (i.e., third agent of the third user) sends the response back to the access control device indicating the user’s determination to not permit access.
        27 If the user (i.e., third entity) does not wish for the requestor (i.e., second entity) to view their content, the related portion is deleted, blacked out, censored (i.e., deleted).
        28 The requested content (i.e., edited first attribute information) is transmitted to the requestor (i.e., second agent).
        29 A request from the user (in this example it is Mary C Wood) is sent to the user at issue (i.e., third entity) to request permission to view the third entity’s information (i.e., third attribute information …).
        30 A user’s electronic signature is generated based on the data to be shared.  It is verified by the system (i.e., first agent) in response to a sharing request and once verified, the data is shared with the requesting party (i.e., second agent).
        31 Once the third user approves the access to the second user (i.e., second agent), the third user transmits the permission and content to the first user, which is all shared with the second user.
        32 Fig. 17A shows a table of permissions and shows the number of users allowed to view content for a particular user.
        33  The control table (i.e., policy information) includes the number of users allowed to view information (i.e., hop count …).